                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


AYUR TSYBIKOV,

                       Plaintiff,
                                                      Case No. 19 C 3334
             v.
                                                Judge Harry D. Leinenweber
OLEKSANDR DOVGAL, ALINA KIM,
DVL EXPRESS INC., and ALTEX
LOGISTICS INC.,

                      Defendants.



                      MEMORANDUM OPINION AND ORDER

     Defendants      move     to    dismiss     all    claims     in    Plaintiff’s

Complaint. For the reasons stated herein, Defendants’ Motion to

Dismiss is granted in part and denied in part.

                                   I.   BACKGROUND

     Plaintiff, a truck driver who worked for the two Defendant trucking

companies,   sued   them    for    violating   the    Illinois   Wage   Payment   and

Collection Act (IWPCA) and implementing a scheme to defraud him by

misclassifying him as an independent contractor when he was an employee

so that they could reduce his pay, charge him with illegal deductions

from his take home pay for a variety of alleged misdeeds, and doctor his

driving records.

     Plaintiff learned of the opening for a position of a truckdriver

at Defendants’ corporations from a friend and employee who was leaving

the company. Defendant Dovgal conducted a phone interview with Plaintiff
in August 2014.         Plaintiff was told in the interview that he would be

paid $0.48 per mile driven but that he could only work for the Defendant

and no other trucking company.              He accepted the offer and commenced

working.     He does not recall signing any documents or contracts during

the first year of employment.            After one year, Defendant Dovgal told

Plaintiff that he had to sign a lease agreement whereby he would lease

a truck from Defendant and lease it back so that Plaintiff could drive

under Defendants’ companies DOT number and motor carrier authority.                  He

was told if he refused to sign, he would be terminated.

         During   the   periods   in   question,    Plaintiff   was   a   resident   of

Illinois and reported and worked out of Defendants’ Illinois facilities.

During his tenure as a driver for Defendants, he was paid by three

different measures.        First, from August 2014 to July 2015, he was paid

on a mileage basis.        In the second phase, from July 2015 to May 2017,

his compensation was based on a percentage of a load/freight confirmation

basis.     In May 2017, he became “a quasi-owner-operator” and was paid on

a per load basis.       He remained in this capacity until he left the company

in August 2017.

         During the mileage pay phase, Defendants shorted his compensation

by approximately 10%.        He also had significant sums deducted from his

pay without his agreement, for reasons such as “violations” or “bad

tires.”      During the second phase, he was underpaid by approximately

$1,000.00 per month through the doctoring his freight confirmations by

defendants.       He also had money deducted from his pay for towing, “DVL

claim,” and “improper delivery.”            In the third phase where he was paid

as   a    “quasi-owner-operator,       he   was    charged   for   numerous   alleged


                                         - 2 -
wrongdoings and was underpaid by about $1,000.00 per month, similar to

phase two.

       The Defendants exerted full control over Plaintiff’s workdays and

working conditions, including those after Plaintiff was designated an

owner-operator.        The defendants also prohibited him from hauling freight

for any other company.         He was required to report to company dispatchers

in order to obtain delivery assignments, which included specifics such

as   time   of   pickup    and   time   of    delivery.      The   Defendants   further

designated the insurance companies he was required to deal with and the

specific amounts of coverage he was required to carry.                   The Plaintiff

was required to give defendants advance notice in order to take time

off.     Also, Plaintiff was required to submit all bills of lading, log

books,    and    all   other   required      paper   work   to   Defendants   for   their

approval.

       The Complaint further alleges that DVL Express Inc. was an Illinois

corporation engaged in transportation and delivery business in Illinois

and throughout the United States and had its principal place of business

in Markham, Illinois.            Defendant Oleksandr Dovgal is a resident of

Illinois and is the sole shareholder of DVL, its incorporator, registered

agent, president, and key decision maker.              Defendant Altex Logistics is

also an Illinois corporation and maintains its principal place of

business in Markham, Illinois. The Defendant, Alina Kim, is the wife of

Dovgal, a resident of Illinois, sole shareholder of Altex and its

incorporator, registered agent, president as well as key decision maker.

       Plaintiff has filed a nine-count Complaint based on the foregoing:

Count I – Violation of of the Illinois Wage Payment and Collection Act


                                          - 3 -
(“ISPCA”); Count II - Fraud in the inducement; Count III – Fraudulent

Misrepresentation;       Count    IV     –    Fraudulent        Concealment;      Count   V   –

Fraudulent Misrepresentation; Count VI – Civil Conspiracy; Count VII –

Declaratory Judgment; Count VIII – Accounting; and Count IX – Unjust

Enrichment.     Defendants have moved to dismiss each of the counts.

                                   II.       DISCUSSION

                                 A.    Count I – IWCPA

     Defendants argument for the dismissal of Count I is based on two

contentions:    first,    that     Plaintiff         was    not   the   person     with   whom

Defendants contracted. Rather it was through a corporation by the name

of Motom Corporation, so the IWCPA does not apply, and, that Plaintiff,

not being a resident of Illinois, was another reason why he is not

entitled to the protection of the IWCPA.

     We can make quick work of these two arguments.                        First, Plaintiff

alleges in his Complaint, which the Court must accept as true for

purposes of this Motion to Dismiss, that he was hired in August 2014 by

the two Illinois based Defendant trucking companies, though an oral

contract   to   perform    trucking          services      in   Illinois    and   elsewhere.

Defendants attached to their Answer what purports to be a written

agreement, dated May 27, 2015, between an alleged “Motom Corp.” and

Defendant DVL, which Defendants contend makes Plaintiff an independent

contractor rather than an employee and therefore not subject to the

IWCPA.   Second, Plaintiff alleges in his Complaint that he is a resident

of Illinois, an allegation that the Court must also accept as true for

purposes of this Motion.         Defendants attempt to counter this allegation,

by attaching to their Answer a document entitled Employment Eligibility


                                             - 4 -
Verification form which appears to show that Plaintiff, at the time the

form was filled out, was a resident of Brooklyn, New York on May 27,

2015, the date the form was signed.

       Neither of these documents can be said to be a part of Plaintiff’s

Complaint,    so    they   cannot    be   considered         on   a    motion      to   dismiss.

Defendants    contend      that    the    Court    can   consider           them   because   an

independent       contractor      agreement     was    referred        to    in    Plaintiff’s

Complaint.    Plaintiff’s Complaint refers to an oral employment agreement

between himself and DVL which was entered into in August 2014, which is

not remotely close to a reference to an independent contractual agreement

dated on May 27, 2015.         In addition, Plaintiff alleges in his Complaint

that   he   was    an   Illinois    resident      at   the   time      he    contracted    with

Defendants, and Defendants have not provided any explanation as to the

so-called employment eligibility form and any reason why the Court should

consider it in ruling on the Motion to Dismiss. However, his citizenship

is not particularly relevant because the IWCPA does, in fact, apply to

non-residents who perform work in Illinois for an Illinois employer.

Cohan v. Medline Industries, Inc., 170 Ill. Supp. 3d 1162, 1174 (N.D.

Ill. 2016).

       Defendants argue that the Count I should be dismissed as to the

individual    Defendants       because    the     allegations         are    insufficient     to

establish joint employer liability under IWPCA.                   However, the Complaint

alleges that the individual Defendants were each “sole shareholder,

incorporator, founder, registered agent, president and officer from

inception to present day, as well as the key decision maker as to

compensation for the drivers” of their respective corporations, Dovgal


                                          - 5 -
for DVL and Kim for Altex Logistics Inc.         Section 13 of the IWCPA states

that “. . . any officers of a corporation or agents of an employer who

knowingly permit such employer to violate the provisions of this act

shall be deemed to be the employers of the employees of the corporation.”

820   ILCS   115/13.     Clearly   these   allegations   of   the   Complaint   are

sufficient to keep the individual Defendants in Count I.            The Motion to

Dismiss Count I is denied.

                 B.    Counts II through V – The Fraud Counts

      The essential allegations of Plaintiff’s Complaint that are alleged

to constitute fraud are that he was hired as an employee to drive a

truck for Defendants, but that they fraudulently classified him as an

independent contractor to avoid being subject to the IWCPA.             Initially

they shorted his pay and illegally charged him for certain alleged

wrongdoings all of which was in violation of the IWCPA.                 Then they

instituted the fraudulent scheme to make him an independent contractor

so as not to be subject to the IWCPA.         As part of the scheme they forced

him to sign certain documents which sought to make him an independent

contractor under the threat that he would be fired if he didn’t agree

to sign them.     Even though he signed these documents, under the facts

alleged in the Complaint, he was still an employee and not an independent

contractor no matter what the independent contract stated, because

Defendants “controlled every aspect of the drivers work,” including but

not limited to requiring him to comply with instructions and written and

unwritten directives, subjecting him to reporting requirements in order

to receive delivery assignments, with no discretion as to delivery

details, requiring him to carry specific insurance obtained from specific


                                      - 6 -
insurance companies, subjecting him to GPS surveillance, and denying the

right    of   Plaintiff   to   refuse   a   delivery     assignment    under    pain    of

immediate termination.         Under Illinois law the single most important

factor in determining whether a person is an employee or independent

contractor     is   the   employer’s    right     to   control   the   manner    of    job

performance. Illinois Law and Practice, Employment §§ 6-9, 2015 Edition.

Here the Complaint alleges sufficient facts that regardless of an

agreement to the contrary, Plaintiff would be considered an employee and

not an independent contractor.

        The problem with Plaintiff’s fraud counts is that factually their

sum and substance is that Defendants breached their employment agreement

with    Plaintiff    by   shorting   him    his   pay   and   using    the   threat     of

termination to force him to accept a change of the status from employee

to independent contractor. Thus, Plaintiff has stated a claim for breach

of contract and a breach of the IWCPA.            The Court fails to see how these

allegations amount to causes of action for fraud.                      The well-known

requirements to establish fraud are (1) defendant made a statement, (2)

of a material fact, (3) which was untrue, (4) was known of defendant to

be false, (5) made for the purpose of inducing reliance by plaintiff,

(6) was relied on by plaintiff, and (7) resulted in damage.                           Here

Defendants made a statement that they would fire him if he didn’t

acquiesce in becoming an independent contractor.                 Since he acquiesced

in the new designation, the Court does not know if he would have been

fired if he had not.        There was nothing deceptive about it.               It was a

wrongful act, but it was not fraud.             The shorting of pay was not fraud

but a breach of the oral employment contract (and also a violation of


                                        - 7 -
the IWPCA).       Under Illinois law a party may not recover in tort what is

essentially a breach of contract.            Johnson v. George J. Ball, Inc., 248

Ill App. 3d 859, 868 (Ill. App. 2nd Dist., 1993).                   Here the breach is

of   the   oral    employment        agreement,    not   the    independent    contractor

agreement that Defendants appended to their Answer as an exhibit.                    The

Motion to Dismiss the four fraud counts is granted.

                           C.    Count VI – Civil Conspiracy

      Count VI alleges a civil conspiracy between the Defendants to

commit a violation of the IWPCA.            A civil conspiracy under Illinois law

consists of a combination of two or more persons for the purpose of

accomplishing by some concerted action either an unlawful purpose or a

lawful purpose by unlawful means.            There must be an agreement to perform

a tortious act or otherwise unlawful act that causes injury to create

liability.     Adcock v. Brakegate, Ltd., 164 Ill. Dec 2d, 54, 63 (Ill.

1994).     Plaintiff’s complaint alleges that the two individual Defendants

on behalf of their corporations agreed that they would violate the IWPCA

by   illegally     classifying        Plaintiff    as    an    independent    contractor.

Defendants argue that there must be a tort and that a violation of the

IWPCA is not sufficient.             It cites Nichols Motorcycle Supply v. Dunlop

Tire Corp., 913 F.Supp. 1088 (N.D. Ill. 1995).                  However, this case does

involve wrongdoing:             the violation of the IWPCA which fulfills the

unlawful purpose element.            The Motion to Dismiss Count VI is denied.

                      D.    Count VII – Declaratory Judgment

      Plaintiff voluntarily dismisses Count VII.

                                E.   Count VII – Accounting




                                           - 8 -
      Defendants argue that Plaintiff is not entitled to an accounting

because he has an adequate remedy at law in the form of the IWCPA.          The

Court agrees that the IWCPA is an adequate remedy at law.              However,

Defendants contend that he has no claim under the IWCPA and have moved

to dismiss Count I.          Even if Plaintiff did not have rights under the

IWCPA, he still would have a claim for breach of contract, which is also

a remedy at law.        The Court therefore grants the Motion to Dismiss

Count VII.      Defendants are correct that in order to state a claim for

an accounting under Illinois law, a plaintiff must allege no adequate

remedy at law.      Ruffin v. Exel Direct, Inc., 2009 WL 3147589 (N.D. Ill.

2009).   The Motion to Dismiss Count VII is granted.

                        F.    Count IX – Unjust Enrichment

      Defendants’ Motion to Dismiss the unjust enrichment count is based

on the Complaint’s allegations that there exists a contract between the

parties.      The Plaintiff has pled the existence of an oral contract for

pay   which    he   contends    Defendants   breached.   Where   the   parties’

relationship is governed by a contract, the plaintiff cannot state a

claim for unjust enrichment unless the claim falls outside the contract.

Utility Audit, Inc. v. Horace Mann Service Corp., 383 F.3d 683, 688 (7th

Cir. 2004).      The claims here fall within the contract.        Count IX is

dismissed.

                                  III.   CONCLUSION

      For the reasons stated herein, the Motion to Dismiss Counts I and

VI is denied.       The Motion to Dismiss Counts II, III, IV, V, VII, VIII,

and IX is granted.




                                         - 9 -
IT IS SO ORDERED.




                         Harry D. Leinenweber, Judge
                         United States District Court
Dated: 10/16/19




                    - 10 -
